Opinion issued ­­­September 23, 2010
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00140-CV
____________
 
HARRIS COUNTY APPRAISAL REVIEW BOARD, Appellant
 
V.
 
HOMER W. BLALOCK, JR. AND APRIL BLALOCK, Appellees
 
 
 

On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2008-71245
 
 

MEMORANDUM
OPINION
          On August 24,
2010, appellant, Harris County Appraisal Review Board, filed an unopposed
motion to dismiss its appeal, indicating that the parties have reached a
settlement that renders this appeal unnecessary.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  See
Tex. R. App. P. 42.1(a) (1).  Pursuant to the parties’ agreement, costs are
taxed against the party incurring the same.
          Any pending
motions in this appeal are overruled as moot. 
The Clerk is directed to issue mandate within 10 days of the date of
this opinion.  See Tex. R. App. P. 18.1.
PER
CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.